On Petition for Rehearing.
HAYNSWORTH, Circuit Judge.
In a petition for rehearing, the United States reads our opinion to apply broadly to unequivocal situations in which the condemning authorities have done nothing to mislead the landowner. Our opinion does not warrant the interpretation or suggest that a landowner who has actual or constructive notice of a taking in fee may, nevertheless, retain some interest in the land.
The landowner here was affirmatively misled. He gave a deed, reserving the right of access, which the Highway Commission accepted; at least the deed was not returned to the landowner, and neither the Highway Commission nor the United States ever disclaimed it. If the strip which the Park Service kept cut and free of debris was somewhat wider than it could strictly claim under the deed, that was hardly notice to the landowner that rights were being asserted which were inconsistent with the expressed reservation in the deed. They built no wall. They posted no notices. They did nothing reasonably calculated to inform the landowner that his reserved right was being appropriated.
The landowner had no constructive notice of a taking of his reserved right of access. The map was not registered until the work was done. At the time when a prudent landowner might have searched the public records to determine whether his land or his reserved right of access was being appropriated, he would have found nothing.1
Here the landowner was interested only in the right of access. He was willing to donate the land subject to that right. He gave a deed reserving that *70right. Retention of the deed and the absence of any disclaimer of it justified his continuing belief that his reserved right was protected and preserved. If, then, the reserved right was to be appropriated, he was entitled to notice of the taking.
He was given no such notice.
The petition for rehearing is denied.

. Such a prudent person would search for a record of condemnation proceedings and for the registered map required by the Act of January 23, 1935. He would have no occasion to examine the records of subsequent conveyances by his own grantee and would not have found the record of the deed from North Carolina to the United States. The record of that deed was not constructive notice to him that his remote grantee claimed more than he conveyed. See Turner v. Glenn, 220 N.C. 620, 18 S.E.2d 197.